Citation Nr: 0941716	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
secondary to ionizing radiation and/or herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1959 and from January 1959 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for skin 
cancer.  The Veteran subsequently initiated and perfected an 
appeal of this rating determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence has not been presented indicating skin 
cancer was incurred during military service, within a year 
thereafter, or as the result of an incident therein, to 
include ionizing radiation and/or herbicide exposure.  


CONCLUSION OF LAW

Skin cancer was not incurred in active military service, nor 
may it be presumed to have been incurred or aggravated 
therein, or as a result of exposure to ionizing radiation or 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 
3.307, 3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for skin cancer, to 
include as secondary to ionizing radiation exposure and/or 
herbicide exposure during military service.  With regard to 
the allegation of exposure to ionizing radiation the Veteran 
states he served as a flight crew member on an aircraft 
which, in December 1967, took part in a secret radiological 
sampling mission following China's test of a nuclear weapon.  
He contends this mission exposed him to high levels of 
ionizing radiation.  

As verified by his service personnel records, the Veteran 
served as a flight engineer during military service, and was 
awarded the Air Medal with two Oak Leaf Clusters, indicative 
of his participation as flight crew on various military 
aircraft.  In support of his claim, he has submitted a 
citation for the award of the Air Force Commendation Medal, 
which was presented for his participation in "a highly 
sensitive radiological sampling mission" on December 25-26th, 
1967.  He has stated he wore a dosimeter badge during this 
exercise, and was told to take radiation-related precautions.  
He has also stated he worked on a radar aircraft, in the 
presence of radar equipment.   

With regard to the allegation of herbicide exposure, the 
Veteran contends that he served in Vietnam from 1962 to 1973 
and believes that he was exposed to herbicides during this 
service.

Legal Criteria

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be awarded for certain 
disabilities, such as malignant tumors and certain cancers, 
which manifest to a compensable degree within a statutorily-
prescribed period of time following service separation.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, certain types of cancer are 
presumptively service-connected for radiation-exposed 
Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  Second, 38 C.F.R. § 3.311(b) 
provides a list of radiogenic diseases that will be service-
connected, provided that certain conditions specified in that 
regulation are met.  Some of the listed radiogenic diseases, 
including various listed forms of cancer, under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed Veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, service 
connection may also be established by the submission of 
competent evidence showing that the disease was incurred 
during or aggravated by service.  See Combee v. Brown, 34 
F.3d 1039, 1045 (Fed. Cir. 1994).  

Also, a Veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
Era is presumed to have been exposed during such service to 
certain herbicidal agents (e.g., Agent Orange) unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to a herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  Skin cancer is not 
among the listed disabilities for which service connection 
may be presumed if a Veteran was exposed to herbicides during 
military service.  Nevertheless, the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Factual Background

The Veteran's service treatment records contain a record 
noting exposure to various levels of ionizing radiation 
between 1965-67.  In particular, it is noted that the Veteran 
had a total lifetime exposure to 2.5 rems as of June 1967.  

The Veteran has presented medical evidence confirming a 
current skin disorder.  In December 1996, the Veteran sought 
treatment for an itchy spot on his upper chest, and a dry 
skin lesion was observed.  A skin lesion along the left side 
of his nose was observed in September 1997.  A biopsy 
confirmed a diagnosis of basil cell carcinoma.  This lesion 
was surgically removed in December 1997.  In March 1999 he 
was treated for a rash involving the right arm.  Dermatitis 
was diagnosed.  A lesion involving his right ear was observed 
by a private physician in August 2001.  A November 2002 
clinical notation reflected actinic keratosis on several 
locations of the Veteran's face.   

The Veteran's claims file was reviewed by VA's Chief Public 
Health and Environmental Hazards Officer (CPHEHO) in 2004.  
In a November 2004 memorandum the VA examiner noted that skin 
cancer has been attributed to ionizing radiation in high 
doses, of several hundred rads.  The Veteran, based on his 
duties during military service, likely did not experience in 
excess of 2.5 rems.  Based on these findings, the physician 
determined there existed only a 3.93% likelihood the 
Veteran's ionizing radiation exposure resulted in his basil 
cell carcinoma; thus, it was "unlikely" his skin cancer was 
a result of his exposure to ionizing radiation during 
military service, based on the dose estimate.  

Pursuant to 38 C.F.R. § 3.311, the Veteran's claim was 
forwarded to the Radiation Protection Division of the Air 
Force Medical Operations Agency (AFMOA) in 2007 for a 
radiation dose estimate.  Such an estimate was received in 
September 2007.  The Radiation Protection Division found the 
Veteran would have been exposed to no more than .417 rem 
between 1966-68.  

Analysis

The Board notes as an initial matter that the Veteran's 
service treatment records are negative for any complaints or 
symptoms of or treatment for skin cancer during military 
service.  According to the medical evidence of record, the 
Veteran was first diagnosed with skin cancer many years after 
service.  Furthermore, the Veteran does not contend onset of 
such a disability during military service or within a year 
thereafter.  Thus, service connection on a direct basis for 
skin cancer must be denied, as such a disability was not 
incurred in or aggravated by active military service.  
Rather, the question that must be addressed is whether the 
Veteran developed skin cancer many years after service as a 
result of ionizing radiation and/or herbicide exposure during 
military service.  

As above, the Veteran's service treatment records contain a 
record noting exposure to various levels of ionizing 
radiation between 1965-67.  As such, he is a "radiation-
exposed veteran" as defined by VA at 38 C.F.R. 
§ 3.309(d)(3).  The Veteran has also submitted competent 
medical evidence of a diagnosis of basil cell carcinoma.  

While skin cancer is not listed as presumptive disorders for 
radiation-exposed veterans under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2), skin cancer 
is listed as a radiogenic disease under the provisions of 
38 C.F.R. § 3.311(b)(2).  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for skin cancer on a presumptive basis.  
According to the medical opinion from VA's CPHEHO, an 
etiological relationship between the Veteran's skin cancer 
and his radiation exposure was "unlikely".  According to 
the dosage estimates generated by the CPHEHO and also by the 
AFMOA, the Veteran was exposed to well under the levels of 
ionizing radiation generally suspected to result in skin 
cancer.  The Board notes that the CPHEHO opinion was drafted 
prior to the receipt of the dosage estimate created by the 
AFMOA; however, the dosage estimate generated by the CPHEHO 
was actually in excess of the estimate generated by the 
AFMOA, so earlier receipt of the AFMOA estimate would not 
have changed the CPHEHO's opinion.  The Veteran has not 
otherwise submitted any medical evidence suggesting a causal 
link between his ionizing radiation exposure during military 
service and his subsequent skin cancer.  Thus, in the absence 
of any competent evidence establishing a nexus between the 
Veteran's military service, to include his exposure to 
ionizing radiation, and his current diagnosis of basil cell 
carcinoma, the Board must conclude the preponderance of the 
evidence is against this claim, and service connection for 
skin cancer as secondary to ionizing radiation must be 
denied.  

Regarding the Veteran's allegation of herbicide exposure 
during military service in Vietnam, assuming that the Veteran 
served in Vietnam during his military service, the Board 
notes that chloracne or other acneform disease consistent 
with chloracne are the only skin disorders for which 
presumptive service connection is granted in Veterans with 
herbicide exposure, and the chloracne must manifest to a 
compensable degree within a year of exposure.  In the present 
case, the Veteran has not been diagnosed with chloracne, and 
he has not presented medical evidence linking his basil cell 
carcinoma to herbicide exposure during military service.  For 
these reasons, service connection for skin cancer secondary 
to herbicide exposure during military service is not 
warranted.  

The Veteran himself has alleged that his skin cancer is the 
result of ionizing radiation and/or herbicide exposure during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d at 1372; see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the nature of his skin cancer is a complicated matter which 
requires specialized training for a determination as to 
diagnosis and causation, and such issues are therefore not 
susceptible of lay opinions, and the Veteran's statements 
therein cannot be accepted as competent evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for skin cancer, to include 
basil cell carcinoma, as no such disability was incurred 
during active military service or within a year thereafter, 
or as the result of an injury incurred therein, to include 
ionizing radiation and/or herbicide exposure.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2003, March 2006, March 
2007, and August 2007 letters and the claim was readjudicated 
in a June 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for skin cancer, to include as secondary 
to ionizing radiation and/or herbicide exposure, is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


